MEMORANDUM **
On March 15, 2007, this court issued an order denying appellants’ motion to proceed in forma pauperis on appeal and ordering appellants to show cause why the *553judgment challenged in this appeal should not be summarily affirmed.
Our review of the record and of appellants’ response to the court’s order to show cause indicates that the district court did not abuse its discretion in denying appellants’ motion to proceed in forma pauperis. The questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.